 PAINTERS, LOCAL 850155BrotherhoodofPainters,DecoratorsandPaperhangers of America,Local850, AFL-CIOandMorgantown Glass and Mirror,Inc.Case6-CB-1534June 27, 1969DECISION AND ORDERBY CFIAIRMANMCCULLOCHAND MEMBERSJENKINS ANDZAGORIAOn February 20, 1969, Trial Examiner George A.Downing issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in certain unfair labor practices andrecommending that the complaint be dismissed in itsentirety.Thereafter,theGeneralCounsel filedexceptionstotheattachedTrialExaminer'sDecision, and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner with the following modifications andclarifications.We find, in agreement with the Trial Examiner,that the Respondent did not refuse to bargain inviolation of Section 8(b)(3) of the Act. In doing so,we rely solely on the following facts as found by theTrialExaminer and established by the record: For10 years the Respondent, Local 850, has representedtheglaziersemployed by the Employer in theMorgantown,West Virginia, area. At the start ofcurrent negotiations, Local 850 was informed by itsInternationalthatLocal751wouldpress itsjurisdictionalclaims to represent these glaziersunlessLocal 850 negotiated standards obtained byLocal 751 for glaziers in comparable areas. TheInternational also provided Local 850 with a copy ofa Local 751 contract for its guidance. The Employerwassimilarlyadvised.AlthoughLocal850thereafter, on April 16, reached tentative agreementwith the Employer on a new contract, the agreementwas not final and binding since, pursuant to theEmployer's admitted understanding, InternationalRepresentativeHoldcroft's approval of wage rateswas first necessary. Thereafter, on June 13, Local850 declined to execute the contract on the groundthatthewage rates in the contract were notacceptable toHoldcroft, or to the Internationaland/orLocal751,and it requested furthernegotiations.InStandard Oil Company (An Ohio Corp.), 137NLRB 690, the Board held,inter alia,that for alocaltodefersigningacollective-bargainingagreement pending approval by its international isnot in itself unlawful.We agree with this viewwhere, as here, the necessity for such approval isclearlyunderstoodby the parties, and if theinternational'swithholding of approval related todissatisfactionwith the contract terms and not toextraneous issues.Here, the Respondent deferredsigningthetentativeagreementpendingtheInternational Representative's approval of the wagescaleforglaziersinthecontract,and theInternationalRepresentativewithheldapprovalbecause of dissatisfaction therewith. The wage scalewas an integral part of, and not extraneous to, theRespondent'scontractnegotiations.Inthesecircumstances, although the decision to withholdapprovalof the wage scale may have beeninfluenced chiefly, or even solely, by the views ofLocal 751, we find that the decision related to thetermsandconditionsofemploymentbeingnegotiated by Respondent Local 850 for the unitemployees it represented and not to any terms andconditions of employment elsewhere. As there wastherefore no improper precondition to the executionof the tentative agreement reached, we find, inagreementwiththeTrialExaminer, that theRespondent's refusal to execute it was not unlawful.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.As we have affirmed the Trial Examiner's dismissalon this ground, wefind it unnecessary to rule on additonal grounds advanced by theRespondent, or found by the Trial Examiner for dismissing the complaintTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE A DOWNING, Trial Examiner This proceedingunder Section 10(b) of the National Labor Relations Actas amended was heard at Morgantown, West Virginia, onDecember 18, 1968, pursuant to due notice. The complaintwhich was issued on October 18, 1968 (all events hereinoccurred in 1968), on a charge filed June 19, alleged thatRespondent engaged in unfair labor practices proscribedby Section 8(b)(3) of the Act by refusing on and afterJune 13 to execute a written contract embodying the termsand conditions of an agreement reached by it with theCharging Party (MGM herein) on April 16. Respondentanswered, denying said unfair labor practices and pleadingcertain defenses which are referred to in section II, A,infra.Upon the entire record in the case and from myobservation of the witnesses, I make the following:177NLRB No. 16 156DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER;RESPONDENT AS ALABOR ORGANIZATIONIfind on the basis of admittedfacts thatMGM is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act,' andthatRespondentUnion is a labor organization within the meaning ofSection2(5) of the Act.H. THE UNFAIR LABOR PRACTICESA. Introduction and IssuesRespondent Local 850 and MGM have been partiessince1957 to yearlycollective-bargaining agreements, thelast of which expired on March 31, 1968. On February 13Respondent requested a meeting for the purpose ofnegotiating a new contract,and meetings were held onFebruary 21 and April 16, at the latter of whichagreement was reached between the negotiators therepresent.In a further meeting held on June 13, MGM wasinformed that the contract was not acceptable to theInternational Union and/or to its Local 751 and requestedfurthernegotiations.MGM refused,claiming it had avalid contract,and stated that it would file an unfair laborpractice charge.The central issue is whether the agreement as reachedon April 16 was with the understanding that it was subjectto approval of any sort,either by the International, itsGeneral Representative James P. Holdcroft,or by Local751.Respondent asserts further that the agreement wassubject to the approval of its membership.'AsRespondent'sdefenserevolvedaroundajurisdictional conflict between Local 850 and751, it willbe helpful to review preliminarily the jurisdictional lines,both geographical and craftwise,and the International'sorganizational hierarchy.The constitution provided in partseparate general classifications for painters,for decorators(and glaziers),and for glassworkers (and general glazing).Local751 was a glassworkers and glaziers local, whoseheadquarters were in Pittsburgh and whose geographicalarea covered 21 Pennsylvania counties,2Marylandcounties and 2 counties in West Virginia (Monongalia andPreston).Local850's jurisdictionwas somewhat muddled.ThoughGeneralRepresentativeJames P. Holdcroftdescribed it as a painters local, without jurisdiction overglaziers and glassworkers,Business Representative GeorgeM. Sickles repeatedly characterized it asa mixedlocalunionwhosemembership included both painters andglaziers within the counties of Monongalia and Preston.Furthermore,Local850 had not only represented MGM'sglaziers for some 10 years without question,but as willlater be seen,itmight have continued to do so, withoutobjection from the International or Local 751, provided itnegotiated for standards which might compare with thosecontained in certain 751 contracts,specifically those in the'MGM, a West Virginia corporation, is engaged at Morgantown in thebusiness of a glazing contractor.From July 1, 1967, to June 30, 1968, itpurchased and received directly and indirectly from extrastate points goodsand materials valued in excess of $50,000.'though by answer Respondent raised issues concerning its own status asmajority representative and averred to the contrary that Local 751 wassuch representative,itsbrief makes no contentions to that effect In anyevent the evidence unquestionably established Respondent's representativestatus at all times on and before June 13.Johnstown-Altoona area.On the organizational side,the evidence showed thatGeneral Representative Holdcroft supervised,under theInternationalPresident,"theautonomouscraft"ofglaziersand glassworkersand that thecorrespondingsupervisor over painters locals was General RepresentativeMaynard Sulyvan. At the local level James Keneavy, ofPittsburgh,was business representativeof Local 751 andGeorgeM Sickles, of Morgantown, was businessrepresentativeof Local 850.With the setting thus laid, the pertinent events may bebriefly summarized.B. The EvidenceOn February 13, the recording secretary of Local 850wroteMGM and three other glazing contractors that ameeting would be held on February 21 for the purpose ofnegotiating a new working agreement for the glaziers ofLocal 850. Among those present on February 21 wereVice President Leonard Straight of MGM, Russell Smith,ofGeneralGlassCompany,GeneralRepresentativeHoldcroft of the International,BusinessRepresentativeSicklesofLocal 850,BusinessRepresentative JamesKeneavy of Local 851, Steward Gerald Straight (brotherofLeonard Straight)ofMGM and Steward WillisSommers of General Glass.Testifying for the General Counsel, Leonard Straightadmitted that Holdcroft,who identified himself as anInternationalRepresentative,statedthatunder theconstitutionLocal 751 hadjurisdiction over the area andthat there was discussion of the fact that the Pittsburghcontract of Local 751 would not be appropriate for theMorgantown area but that the Johnstown-Altoonaagreement of Local 751 might well furnish a good guidelineby which to negotiate an agreement.No actualnegotiations took place and nothing was said aboutobtaining approval of any agreement which might later bereached.No further meeting was held before April 16, but in themeantimeMGM procured a copy of theJohnstown-Altoona agreement from another contractorand Holdcroft in turn sent a copy of it to Sickles onMarch 18 with the following memorandum:The enclosed agreement would be the only type thatwould permit me to talk L.U. 751 out ofclaiming thejurisdiction of Monongalia and Preston counties; if themen sign any other type of agreement I am sure 751shall not consider giving up the jurisdictional rights ofthe area.Please contact me if anything develops.ThereafterStewardsWillisSommers and GeraldStraight,using that copy as a guide, made some changesin it and prepared a working draft of a proposedagreement to be negotiated for the Morgantown area (G.C. Exh. 5).On April 1 Respondent Local wrote MGM setting ameetingfor April 16.Present then were the same personsas before except for Holdcroft and Keneavy.The evidenceis undisputed that, using the working draft as a base, theparties reached agreement on all its provisionsexcept forcertain modifications as noted on its face.What is in issueiswhether the employer representatives understood orwere informed that the agreement was, in whole or inpart, subject to later approval of some sort.Sickles testified that he informed the employers thatany agreement would have to be approved by themembership and the International and would have to bebrought back to Local 751. After agreement was reached, PAINTERS, LOCAL 850he informed them further that he had to take theagreementtoHoldcroft (whom he wouldbe seeing in afew days) and that it was subject to Holdcroft's approval.Though the testomony of the General Counsel'switnesses(Straight of MGM and Smith of General Glass)did not bear out the full extent of Sickles' claims, itnevertheless reflectedawarenessand understanding thatsome approval by Holdcroft was necessary. ThoughStraight testified he left the meeting feeling he had anagreement, he admitted understanding that Sickles was tosubmit it to Holdcroftfor approval of wage rates.'Andthough Smith denied on directexaminationthat he heardSicklessaythat the contract or the wage rates were to beapproved by any one, he admitted on cross-examinationthat Sickles expressed thebeliefand stated hisimpressionthat the wage rates were subject to Holdcroft's approval.Aside from those admissions it is entirely reasonable tobelieve (in view of thecaveatcontained in Holdcroft'smemorandum of March 18) that Sickles would necessarilyhave reserved the matter of approval pending Holdcroft'sresolution of the jurisdictional claims of Local 751, ofwhich the employer representatives were informed in thefirstmeeting.Though I thus conclude and find that no final andbinding agreement was reached on April 16, there is afurther respect in which the General Counsel failed toestablish the complaintallegationthat the written contractwhich Respondent refusedto sign onJune 13 embodiedthe terms and conditions agreed to on April 16.' ThusVicePresidentStraightofMGM identified for theGeneral Counsel as General Counsel's Exhibit 6 what wasrepresented to be the final draft of theagreementreached'Straight testified further that from his experience in negotiating priorcontracts he understood the employees had a right to approve or reject acontract if they wanted to.He added that he understood that all theemployees had approved or agreed upon the contract,though he testifiedhe got that impression only from general discussions with his employeesHoldcroft testified,on the other hand,that the employees in fact votedto reject the contract on June 12, and the General Counsel made noattempt to refute that claim.Though the matters next referred to were not affirmatively assigned in157on April 16 as copied from the working draft, GeneralCounsel's Exhibit 5, which, with the modifications notedon its face, embodied the terms of the agreement actuallyreached. Comparison of the exhibits shows, however, thatthe final draft varied from General Counsel's Exhibit 5 ina number of substantial respects as follows:A new section (No. 8) was added to article II, whichprovidedforexaminationof the employer's payrollrecords.The wage rates contained in article IV were not inconformity with those which appeared in the notations inGeneral Counsel's Exhibit 5 and a new section was addedproviding for certain additional payments to be made bycontractors who did not provide certain types of benefits.Section 1, of article IX was limited to tools, omittingthe reference to coveralls or uniforms.Two paragraphs were added to article XII, oneproviding for severability of any provision which might befound to be unlawful or void and the other containing ano-strike-no-lockout provision.I therefore conclude and find that the General Counselfailed to establish by a preponderance of the evidence onthe entire record that Respondent refused to bargain asalleged.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSION OF LAWRespondent did not refuse to bargain in violation ofSection 8(b)(3) of the Actas alleged in the complaint.RECOMMENDED ORDERI therefore recommend that the complaint be dismissed.defense, they were put in issue by Respondent's denial of unfair laborpracticesas allegedand they bear directly on the question whether theGeneral Counsel made out his case by a preponderance of the evidence onthe entire record